DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2020 has been entered.
Response to Amendment
Applicant’s “Amendment” filed on 09/17/2020 has been considered.
Claims 1, 11, and 20 are amended. Claims 1-3, 5-7, 9-12, and 16-21 remain pending in this application and an action on the merits follow.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 9-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0052044 to Shoenfeld, in view of U.S. Patent Application Publication No. 2015/0046361 to Williams et al.
With regard to claims 1, 11, and 20, Shoenfeld discloses a data logger device comprising: 
one or more hardware processors (claim 18); a plurality of sensors (paragraph 17, There are temperature and humidity sensors disposed within the package, i.e., inside the shipping crate); 
memory including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving, by a shipment data logger device, one or more shipping condition parameters, the one or more shipping condition parameters that can be applied to the shipment data logger device (paragraphs 11, 15,18, 24, 26, and 34, A further object is to provide a shipping container or crate with a system providing a record of temperature conditions during shipment so as to help identify situations in the shipping process that may be causing adverse temperature conditions or other problems for the sensitive products being shipped. Software is provided for the shipper or third-party agency (i.e., the shipping station) and an interactive program is embedded into the monitor device. The a USB port 24 allows the controller circuit 22 to be connected electrically or 
generating, by the shipment data logger device, shipping handling data during a transit based on the plurality of sensors of the shipment data logger device (paragraphs 11, 15, 17, 18, 24, 26, and 34, The digital controller circuit 22 includes built-in software that can maintain a log of the temperature and humidity inside the shipping crate during transit);
wirelessly communicating, by the data logger device, the shipment handling data to a mobile device of an addressed recipient of a shipment, wherein the mobile device of the addressed recipient is configured to generate a delivery recommendation based on the shipment handling data, and display the delivery recommendation (Fig. 1, paragraphs 27 and 30, Alternatively, the receiver can communicate wirelessly with the crate electronics and the shipper using a hand held device 42. The monitor screen of the computer work station 36, or hand-held device 42, will display safe arrival and success of the shipment, where the temperature and/or humidity have been maintained at safe levels. In the event that the number shown on the display 44 corresponds to a 
However, Shoenfeld does not disclose the shipping/shipment handling data including accelerometer data, wirelessly communicating, by the data logger device, the shipment handling data including the accelerometer data to a mobile device of an addressed recipient of a shipment, wherein the mobile device of the addressed recipient is configured to generate a delivery recommendation based on the accelerometer data included in the shipment handling data, and display the delivery recommendation. Shoenfeld discloses temperature and humidity sensors that can detect temperature and humidity conditions and generate an alert message to a mobile device of a recipient based on the temperature and humidity conditions detected (paragraph 30). Williams teaches the sensor included in the sensor device can include not only temperature and humidity sensors but also accelerometer sensor (paragraph 47).
However, Williams teaches the shipping/shipment handling data including accelerometer data (For example, a sensor 320 may measure acceleration, motion, temperature, pressure, location, altitude, humidity, ambient light, and/or other environmental parameters. For example, a sensor 320 may be a GPS location sensor that determines GPS coordinates associated with sensor device 120. Moreover, for  paragraphs 47, 54, and 62), wirelessly communicating, by the data logger device, the shipment handling data including the accelerometer data to a mobile device of an addressed recipient of a shipment, wherein the mobile device of the addressed recipient is configured to generate a delivery recommendation based on the accelerometer data included in the shipment handling data, and display the delivery recommendation (customer device 110 may execute one or more applications to establish bi-directional data communication with sensor device 120. For example, customer 112 may interact with customer device 110 to review information regarding their package's journey and input selections for modifying the journey. Customer interface module 216 may cause server 210 to create graphical displays presenting journey data including the location of a package, and collected sensor data, detected alert conditions, alternative options, and recommendations. As another example, sensor device 120 may determine package status based on collected sensor data, such as by analyzing GPS, accelerometer, air pressure, altitude, and temperature data. The determined package status may indicate whether the package is sitting on the ground, flying in an airplane, or travelling by ground transportation. including the accelerometer data to a mobile device of an addressed recipient of a shipment”. Examiner notes that customer can use customer device to view delivery recommendations and present different recommendation options based on collected sensor data including not only temperature and humidity data but also movement, shock, or turbulence conditions detected by an accelerometer, which is considered as “wherein the mobile device of the addressed recipient is configured to generate a delivery recommendation based on the accelerometer data included in the shipment handling data, and display the delivery recommendation”, Fig. 1, paragraphs 27, 36, 47, 48, 54, and 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Shoenfeld to include, the shipping/shipment handling data including accelerometer data, wirelessly communicating, by the data logger device, the shipment handling data including the accelerometer data to a mobile device of an addressed recipient of a shipment, wherein the mobile device of the addressed recipient is configured to generate a delivery recommendation based on the accelerometer data included in the shipment handling data, and display the delivery recommendation, as taught by Williams, in order to detect and react to monitored and contextual information associated with shipped objects (Williams, paragraph 1).
claims 2 and 12, Shoenfeld discloses generating the delivery recommendation prior to delivery of a package containing the shipment data logger device to a recipient of the package (paragraph 30, If the inside of the crate 10 was at all times during shipment within a prescribed temperature window (and, if appropriate, within a range of relative humidity), the stored program in the controller circuit 22 will output a coded signal to appear on the display 44 as a code sequence.  However, if the temperature and/or humidity were outside of the acceptable range during shipping, the stored program in the controller circuit provides a different code sequence that is displayed on the display 44).
With regard to claims 9 and 18, Shoenfeld discloses the plurality of sensors comprises a selection from the group consisting of: an accelerometer, a humidity sensor, a temperature sensor, and a geolocation sensor (paragraph 17).
With regard to claims 10 and 19, Shoenfeld discloses in response to the data detected by the sensor, sending an alert to a shipping carrier server of a package including the data logger device and to the mobile device of the addressed recipient of the package (Fig. 1, paragraphs 27 and 30, In the event that the number shown on the display 44 corresponds to a compromised shipment, the message to return the crate, unopened, back to the shipper, will appear on the screen of the work station 36 or hand-held device 42).
With regard to claim 16, Shoenfeld discloses communicating the delivery recommendation for the package to a shipping carrier server associated with the package prior to delivery of the package (paragraphs 30-31).
claim 17, Shoenfeld discloses wirelessly communicating the shipping handling data to a shipping carrier server associated with a package including the system/the shipment data logger device (Fig. 1, paragraphs 24 and 33, The controller circuit 22 may also be programmed to keep an audit history of all persons accessing the pharmaceutical crate, as well as times of access, in addition to keeping a history of the temperature and humidity conditions at all times during transit. The temperature and humidity charts may be displayed on the local computer monitor. Examiner notes that a history of the temperature and humidity conditions can be communicated wirelessly to on the local computer, which is considered as “wirelessly communicating the shipping handling data to a shipping carrier server”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0052044 to Shoenfeld, U.S. Patent Application Publication No. 2015/0046361 to Williams et al., and further in view of U.S. Patent Application Publication No. 2014/0035721 to Heppe et al.
With regard to claim 7, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose providing a recipient access code to a mobile device of an addressed recipient, and wherein the one sensor is configured to: determine when wireless access to the mobile device of an addressed recipient is available, wirelessly authenticate with the mobile device via the recipient authentication code, and provide detected data to the mobile device based on the authentication.
However, Heppe teaches providing a recipient access code to a mobile device of an addressed recipient, and wherein the one sensor is configured to: determine when 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, providing a recipient access code to a mobile device of an addressed recipient, and wherein the one sensor is configured to: determine when wireless access to the mobile device of an addressed recipient is available, wirelessly authenticate with the mobile device via the recipient authentication code, and provide detected data to the mobile .
Claims 3, 5, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0052044 to Shoenfeld, U.S. Patent Application Publication No. 2015/0046361 to Williams et al., and further in view of U.S. Patent Application Publication No. 2007/0210916 to Ogushi et al.
With regard to claim 3, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose configuring the one sensor to detect data at a first frequency when the data is within a first range and to detect data at a second frequency when the data is within a second range.
However, Ogushi teaches configuring the one sensor to detect data at a first frequency when the data is within a first range and to detect data at a second frequency when the data is within a second range (paragraphs 185, 189, and 192, Examiner notes that different sensors with different frequencies is merely a design of choice).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, configuring the one sensor to detect data at a first frequency when the data is within a first range and to detect data at a second frequency when the data is within a second range, as taught by Ogushi, in order to reduce power consumption (Ogushi, paragraph 258).
claim 5, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose configuring the one sensor to detect data at a third frequency when the data is within a third range.
However, Ogushi teaches configuring the one sensor to detect data at a third frequency when the data is within a third range (paragraphs 185, 189, and 192, Examiner notes that different sensors with different frequencies is merely a design of choice).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, configuring the one sensor to detect data at a third frequency when the data is within a third range, as taught by Ogushi, in order to reduce power consumption (Ogushi, paragraph 258).
With regard to claim 6, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose wherein the one sensor is configured to reduce the frequency of data detection in response to detected data having a first amount of variation and increase the frequency of data detection in response to detected data having a second amount of variation larger than the first amount.
However, Ogushi teaches wherein the one sensor is configured to reduce the frequency of data detection in response to detected data having a first amount of variation and increase the frequency of data detection in response to detected data having a second amount of variation larger than the first amount (paragraphs 185, 189, 190, and 192).

With regard to claim 21, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose at least one of the sensors is configured to change a frequency of data detection by the sensor based on a stability of prior detected data.
However, Ogushi teaches at least one of the sensors is configured to change a frequency of data detection by the sensor based on a stability of prior detected data (Particularly when the sensor SS is a temperature sensor and a humidity sensor, rapid variation does not frequently occur because a measured value depends upon environment. Then, the next estimated value is operated based upon a tendency of the variation of measured values and if the estimated value is within a preset allowable range based upon a measured value (an actually measured value) when the sleep period is finished, power consumption is greatly inhibited by omitting the transmission of a measured value. That is, power consumption required for radiocommunication is possibly reduced, compared with a case that a measured value is transmitted every time the sleep period is finished. Next, the sensor node SN1 operates an estimated value at time T13 based upon the values at the two reference measurement points 0, 1 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, at least one of the sensors is configured to change a frequency of data detection by the sensor based on a stability of prior detected data, as taught by Ogushi, in order to reduce power consumption (Ogushi, paragraph 258).

Response to Arguments
Applicants' arguments filed on 09/17/2020 have been fully considered but they are not fully persuasive especially in light of the previously reference applied in the rejections. 
Applicants remark that “the combination of references does not disclose “wirelessly communicating, by the data logger device, the shipment handling data_ including the accelerometer data to a mobile device of an addressed recipient of a shipment, wherein the mobile device of the addressed recipient is configured to delivery recommendation based on the accelerometer data included in the shipment handling data, and display the delivery recommendation”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIEL J YU/Primary Examiner, Art Unit 3687